DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-6 and 9-16 were previously pending and subject to a non-final action filed Aug. 02, 2021. In the response filed on Dec. 02, 2021, claims 1, and 11 amended, claims 17-20 were newly added claims. Therefore, claims 1-6 and 8-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see page 6, filed Dec. 02, 2021, with respect to claims 1 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.

Applicant's arguments, see page 6-8, filed Dec. 02, 2021, with respect to the rejection of claim 1-5 and 11-16 under 35 U.S.C. 103 have been fully considered but they are not persuasive and the rejection remains rejected.
Applicant’s argument (i): The Applicant respectfully traverses the rejection for at least the following reasons. Robson fails to disclose or contemplate the feature of "compressing a video information of the second portion, by at least one computing device and based on an identification in the filter metadata of a position in the at least one multimedia content presentation dividing the first portion and the second portion" and "the multimedia content presentation by excluding the first portion and including a compressed packet of the second portion, the compressed packet of the second portion used for display of the second portion, the compressed second portion decompressed and displayed at the client device independently of the first portion" of amended claim 1.
The system of Candelore does not, however, disclose the features of "compressing a video information of the second portion, by at least one computing device and based on an identification in the filter metadata of a position in the at least one multimedia content presentation dividing the first portion and the second portion". Although Candelore does include a video encoder, the encoder compresses both video streams (the original content and the alternate content), resulting in two compressed video streams. See Candelore, para. [0048]. Such compression is not, however, "based on an identification in the filter metadata of a position in the at least one multimedia content presentation dividing the first portion and the second portion" as included in independent claim 1. Rather, the compressing the video information in Candelore occurs without determining a dividing position in the content stream of potentially objectionable content and non-objectionable content as determined from filter metadata. Instead, Candelore simply compresses a second stream of alternate content that temporally corresponds with the first stream of video content such that scenes can be substituted upon display. No compression of the content is described in Candelore that occurs "based on an identification in the filter metadata of a position in the at least one multimedia content presentation dividing the first portion and the second portion" as the alternate content is meant to substitute into the primary content stream through a simple replacement.
In addition, the system of Candelore does not disclose "the compressed packet of the second portion used for display of the second portion, the compressed second portion decompressed and displayed at the client device independently of the first portion" of the amended independent claim. As noted above, compressing is "based on an identification in the filter metadata of a position in the at least one multimedia content presentation dividing the first portion and the second portion" such that the second portion follows the first portion but is displayed "independently of the first portion." The system of Candelore does not describe the second portion following the first portion, but instead simply swaps the primary content with the alternate content. Thus, because the second portion of Candelore does not follow the first portion, Candelore cannot disclose the "compressed second portion decompressed and displayed at the client device independently of the first portion" of claim 1. As such, Candelore fails to disclose the features of amended independent claim 1 and cannot remedy the deficiencies of Robson discussed above.
Examiner Response (i): The examiner respectfully disagrees with applicant’s arguments. Examiner Barnes recites Candelore for the amendments in claim 1.
Candelore teaches: compressing a video information of the second portion, by at least one computing device and based on an identification in the filter metadata of a position in the at least one multimedia content presentation dividing of the first portion and the second portion; (Candelore – [0009-0010] video and audio sequences being compressed using MPEG-video encoder, AC-3 audio compressor; [0043-0045] the “final cut” is assembled, mixed (audio and streamed to compression equipment (encoders). Referring to Fig. 3, block diagram content delivery front end is shown. As shown, alternate video 320 (second portion) is provided during first time period 312 (from T2 and T3) of a master timeline 310 which corresponds to the display duration of video scene 330. Scene 1 is referred to the first portion which is the non-objectionable content. Scene 2 is the objectionable content that is referred to the second portion. [0047-0048] Referring to Fig. 4 operation of the editing system 300 that is adapted to receive sequence video and audio from content storage units 410 and 412. Non objectionable content (i.e. scene 1) and (i.e. scene 2, 320 as shown in Fig. 3) processed by video encoder 420. [0073-0074] Fig. 8A and 8B, scenes contain adaptation field 810 that includes control information 815 that features a plurality of sub-fields, including but not limited or restricted to one or more of the following: (1) PID sub-field 820… (4) Replacement type sub-field 835, (5) Length sub-field 840; (6) rating sub-field 845… The length sub-field determines which frame in a scene has objectionable content along with the rating sub-field. Therefore, the control information is used for dividing objectionable content and non-objectionable content for replacement per frame in a scene.)
and communicating, by the at least one computing device and to a client device, the multimedia content presentation by excluding the first portion and including a compressed packet of the second portion, (Candelore – [0031-0032], Content provider (cable/satellite) transmitting digital stream. [0039, 0056] Rating information may be provided as data embedded within the adaptation field of a MPEG packet for example video content. The meta data is inserted into an adaptation field of one or more MPEG-based packets forming the transport stream. [0086-0087] Referring to FIG. 9, control information is placed within the MPEG packets such as within the adaptation field of the I-Frame as described above. In response to detecting objectionable content, by control parameters with information contained in rating, tag and/or intensity sub-fields 845-855 of Fig. 8B, the content filter unit causes a black frame 900 to be displayed in lieu of the objectionable content.)
the compressed packet of the second portion used for display of the second portion, (Candelore – [0086-0087] Referring to FIG. 9, control information is placed within the MPEG packets such as within the adaptation field of the I-Frame as described above. In response to detecting objectionable content, by control parameters with information contained in rating, tag and/or intensity sub-fields 845-855 of Fig. 8B, the content filter unit causes a black frame 900 to be displayed in lieu of the objectionable content.)
the compressed second portion decompressed and displayed at the client device independently of the first portion. (Candelore – [0068-0069] an exemplary diagram of digital device 110 of the content delivery system 100 is shown. A decoder 740. data processing unit 720 features logic operating to decode and process incoming information as well as a content filter unit 750 that is adapted to alternatively select replacement content during playback of video and/or audio.)
As recited above, adaptation fields Length sub-field is used to determine the length of objectionable and non-objectionable content. Fig. 3/Fig.8A-8B are block flowcharts of how the objectionable and non-objectionable content is divided.


Applicant's arguments, see pages 8-10, filed Dec. 02, 2021, with respect to the rejection of claims 6 and 8-16 under 35 U.S.C. 102 have been fully considered but they are not persuasive and the rejection remains rejected.
Applicant’s argument (i): The Applicant respectfully traverses the rejection for at least the following reasons. As disclosed by Robson, "all of the filter codes share a common syntax" of the following form: “<filter: TYPE…”. such filter codes do not, however, include "synchronization information including a non-time identifier of the multimedia content presentation" that "is at least one of image data, audio data, and close caption data" as required by independent claim 6. In particular, the filter codes of Robson do not include any type of image data, audio data, or close caption data. Rather, the filter codes are strings of values that instruct the system on the type of details of a filtering action to take on the content, not "synchronization information including a non-time identifier of the multimedia content presentation associated with a start of the portion of the multimedia content having objectionable content, the non-time identifier of the synchronization data is at least one of image data, audio data, and close caption data." Although the content that is filtered may include video content or audio content, the synchronization information associated with the start of the portion of the multimedia content having objectionable content itself is not one of image data, audio data, and close caption data as required by independent claim 6. Rather, Robson identifies the start of the objectionable content as one of a start time or a frame number, which is not "at least one of image data, audio data, and close caption data" as required by independent claim 6. For at least these reasons, filtering information of Robson does not disclose the "the synchronization information including a non-time identifier of the multimedia content presentation associated with a start of the portion of the multimedia content having objectionable content, the non-time identifier of the synchronization data is at least one of image data, audio data, and close caption data" of independent claim 6 such that claim 6 is allowable over Robson.
Examiner Response (i): The examiner respectfully disagrees with applicant’s arguments. Examiner Barnes recites Robson in the office action and maintains that Robson teaches the limitation in claim 6
Robson teaches: A method for applying and synchronizing multimedia content filter data with a multimedia content presentation comprising: 
receiving filter data comprising at least one filter including synchronization information identifying a portion of a multimedia content presentation having objectionable content, (Robson ─ [0012] Thus, notwithstanding the various systems and methods of the prior art, there is a need for a system, method, and computer program product that provides for the selective filtering of objectionable content from a program. Selective filtering of objectionable content: (1) that can allow the user or viewer to watch a program, while filtering out objectionable material (audio or video); (2) that can mark specific portions of the audio and/or video content of a program as objectionable for selective and precise blocking of the audio and/or video signal; (3) that can identify and filter specific portions of the audio and/or video content of a program as objectionable for selective and precise blocking of the audio and/or video signal; (4) that can ensure that only the objectionable content is blocked from viewing and/or listening, and that all non -objectionable content is not blocked and all objectionable content is blocked;)
the at least one filter associated with a type of content suppression of the objectionable content, (Robson − [0045] A. Filtering information of the present invention. [0049-0059] V-Codes (Violent Content) S-Codes (Sexual Content) N-Codes (Nudity Content). Filtering codes are used to mark potentially objectionable content in the video portion of the program. The first portion consider the objectionable content. Other portions not including the filtering code would be interpreted as the second portion that is displayed independently of the first portion. [0060] For example, an N-code could be used to identify and filter nudity, but would not identify or filter other sexually explicit content (e.g., kissing). The kissing is an example of the second portion not being filtered. Other embodiments might use altogether different filter codes, filtering information and/or syntax.)
the synchronization information including a non-time identifier of the multimedia content presentation associated with a start of the portion of the multimedia content having objectionable content, (Robson − [0144-0146] Referring now to FIG. 2, The encoding process 200 encodes the filtering information that identifies potentially objectionable video content according to the method steps shown in FIG. 2. At step 210, identifies potentially objectionable materials. Once the potentially objectionable content is identified at step 210, the start and stop of the potentially objectionable material is identified at step 220. This information might be the start frame and stop frame of the material, the start frame and duration of the material, start time and stop time (as measured from the beginning of the program), or any information suitable to facilitate reasonably precise filtering of the program.)
the non-time identifier of the synchronization data is at least one of image data, audio data, and close caption data; (Robson – [0146] At step 230, the system determines whether the potentially objectionable content identified is video content. If it is, then at step 240, the area of the video display where the potentially objectionable video content is present and potentially to be filtered is identified. [0151] Finally, at step 290, the filtering information is applied to the program by marking the program with the filtering information. As discussed above… [0200-0205] The filtering device include filtering words in closed caption that match a word list for closed caption data.)
matching an attribute of the multimedia content presentation with the non-time identifier; (Robson – [0153-0153] B. Decoding Process, Upon being supplied the encoded program in the form of an audio and/or video signal representing the encoded program--either by reception of a transmission or by playback from a recorded medium--the filtering device performs the decoding process. [0158] If, at step 340, it is determined that the filter code of the filtering information does match the filtering criteria, (indicating that the potentially objectionable content is of a type that should be filtered), then at step 350 the intensity level of the filter code is compared with corresponding filtering criteria to determine if the material should be filtered.)
and suppressing the presentation of the portion of the multimedia content presentation based on the matching. (Robson – [0042-0043] If the filtering information matches any of the filtering criteria, then the program material is filtered according to the filtering information at step 140. Thus, the filtering information also includes information sufficient to permit the filtering device to filter the objectionable content, such as information sufficient to locate the content (temporally and/or spatially) [0159] If, at step 350, it is determined that the intensity level of the potentially objectionable content is of a level that should be filtered, the area of the video display to be filtered is identified from the filter code's AREA attribute at step 360, and at step 370, the start and stop points for filtering the video are determined by using the DURATION and START attributes as described above. [0160] At step 380, the video is filtered according to the processed filtering information and, at step 420, is output for viewing, transmission, or recording.) Robson teaches non-time identifier such as audio, video and closed caption associated with a start, stop and duration attributes as recited above. Robson furthermore teaches video and closed caption content being filtered by the filtering information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6 and 8-10 remains rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Robson et al. (US PGPUB: 20040006767, Pub. Date: Jan. 8, 2004 hereinafter "Robson")
Regarding independents claim 6, Robson teaches: A method for applying and synchronizing multimedia content filter data with a multimedia content presentation comprising: (Robson ─ [0021] The present invention achieves these objects and others by providing a system, method, and computer program product for the selective filtering of objectionable content from a program. The selective filtering of objectionable content from a program is accomplished by applying an encoding process and a decoding process to the audio and/or video signal of the program.)
receiving filter data comprising at least one filter including synchronization information identifying a portion of a multimedia content presentation having objectionable content, (Robson ─ [0012] Thus, notwithstanding the various systems and methods of the prior art, there is a need for a system, method, and computer program product that provides for the selective filtering of objectionable content from a program. Selective filtering of objectionable content: (1) that can allow the user or viewer to watch a program, while filtering out objectionable material (audio or video); (2) that can mark specific portions of the audio and/or video content of a program as objectionable for selective and precise blocking of the audio and/or video signal; (3) that can identify and filter specific portions of the audio and/or video content of a program as objectionable for selective and precise blocking of the audio and/or video signal; (4) that can ensure that only the objectionable content is blocked from viewing and/or listening, and that all non -objectionable content is not blocked and all objectionable content is blocked;)
the at least one filter associated with a type of content suppression of the objectionable content, (Robson − [0045] A. Filtering information of the present invention. [0049-0059] V-Codes (Violent Content) S-Codes (Sexual Content) N-Codes (Nudity Content). Filtering codes are used to mark potentially objectionable content in the video portion of the program. The first portion consider the objectionable content. Other portions not including the filtering code would be interpreted as the second portion that is displayed independently of the first portion. [0060] For example, an N-code could be used to identify and filter nudity, but would not identify or filter other sexually explicit content (e.g., kissing). The kissing is an example of the second portion not being filtered. Other embodiments might use altogether different filter codes, filtering information and/or syntax.)
the synchronization information including a non-time identifier of the multimedia content presentation associated with a start of the portion of the multimedia content having objectionable content, (Robson − [0144-0146] Referring now to FIG. 2, The encoding process 200 encodes the filtering information that identifies potentially objectionable video content according to the method steps shown in FIG. 2. At step 210, identifies potentially objectionable materials. Once the potentially objectionable content is identified at step 210, the start and stop of the potentially objectionable material is identified at step 220. This information might be the start frame and stop frame of the material, the start frame and duration of the material, start time and stop time (as measured from the beginning of the program), or any information suitable to facilitate reasonably precise filtering of the program.)
the non-time identifier of the synchronization data is at least one of image data, audio data, and close caption data; (Robson – [0146] At step 230, the system determines whether the potentially objectionable content identified is video content. If it is, then at step 240, the area of the video display where the potentially objectionable video content is present and potentially to be filtered is identified. [0151] Finally, at step 290, the filtering information is applied to the program by marking the program with the filtering information. As discussed above… [0200-0205] The filtering device include filtering words in closed caption that match a word list for closed caption data.)
matching an attribute of the multimedia content presentation with the non-time identifier; (Robson – [0153-0153] B. Decoding Process, Upon being supplied the encoded program in the form of an audio and/or video signal representing the encoded program--either by reception of a transmission or by playback from a recorded medium--the filtering device performs the decoding process. [0158] If, at step 340, it is determined that the filter code of the filtering information does match the filtering criteria, (indicating that the potentially objectionable content is of a type that should be filtered), then at step 350 the intensity level of the filter code is compared with corresponding filtering criteria to determine if the material should be filtered.)
and suppressing the presentation of the portion of the multimedia content presentation based on the matching. (Robson – [0042-0043] If the filtering information matches any of the filtering criteria, then the program material is filtered according to the filtering information at step 140. Thus, the filtering information also includes information sufficient to permit the filtering device to filter the objectionable content, such as information sufficient to locate the content (temporally and/or spatially) [0159] If, at step 350, it is determined that the intensity level of the potentially objectionable content is of a level that should be filtered, the area of the video display to be filtered is identified from the filter code's AREA attribute at step 360, and at step 370, the start and stop points for filtering the video are determined by using the DURATION and START attributes as described above. [0160] At step 380, the video is filtered according to the processed filtering information and, at step 420, is output for viewing, transmission, or recording.)
Regarding dependents claim 8, Robson discloses all the features with respect to claim 6 as outlined above
Robson teaches: obtaining the synchronization information from a content server to synchronize the at least one content filter with the objectionable content. (Robson ─ [0123-0129] Example 3 The individual portions of 75 frames contain objectives contents covering 2 and ½ seconds duration. The area obscured the 75 frames of sexual content which was identified by the content filter code)
Regarding dependents claim 9, Robson discloses all the features with respect to claim 6 as outlined above
Robson teaches: providing for transmission of the multimedia content presentation from a remote content server to a client device. (Robson – [0032-0033] device adapted to receive an audio and/or video signal, including but not limited to, a set-top box (STB), television set, video cassette recorder (VCR), digital video recorder (DVR), radio receiver, personal computer, digital television (DTV) receiver, or like devices and components. The audio and/or video signal referred to herein may be delivered to the audio-video device by satellite, by cable, or any other wired or wireless means for transmitting an audio and/or video signal.)
Regarding dependents claim 10, Robson discloses all the features with respect to claim 6 as outlined above
Robson teaches: providing for transmission of the multimedia content presentation from a remote content server to a client device. (Robson – [0032-0033] [0042] device adapted to receive an audio and/or video signal, including but not limited to, a set-top box (STB), television set, video cassette recorder (VCR), digital video recorder (DVR), radio receiver, personal computer, digital television (DTV) receiver, or like devices and components. The audio and/or video signal referred to herein may be delivered to the audio-video device by satellite, by cable, or any other wired or wireless means for transmitting an audio and/or video signal.)

Claim 1-5, 11-16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robson et al. (US PGPUB: 20040006767, Pub. Date: Jan. 8, 2004 hereinafter "Robson") in view of Candelore et al. (US PGPUB: 20060130121, Filed. Date: Dec. 1, 2005 hereinafter "Candelore")
Regarding independents claim 1, Robson teaches: A method for suppressing some multimedia content of a multimedia content presentation comprising: 
with reference to a filter metadata applicable to at least one multimedia content presentation comprising a first portion identified as having at least a frame of objectionable video content by the filter metadata followed by a second portion, (Robson ─ [0045] A. Filtering information of the present invention. [0049-0059] V-Codes (Violent Content) S-Codes (Sexual Content) N-Codes (Nudity Content). Filtering codes are used to mark potentially objectionable content in the video portion of the program.  [0143-0144] In a digitally represented program, the data may be included in data packets having a particular header or other identifying characteristic. Alternately, the filtering information may be included as a separate data stream or data file and that, among other information, contains information identifying the frames or packets of data that contain potentially objectionable material in the program. [0144-0146] Referring now to FIG. 2, The encoding process 200 encodes the filtering information that identifies potentially objectionable video content according to the method steps shown in FIG. 2. At step 210, identifies potentially objectionable materials. Once the potentially objectionable content is identified at step 210, the start and stop of the potentially objectionable material is identified at step 220. This information might be the start frame and stop frame of the material, the start frame and duration of the material, start time and stop time (as measured from the beginning of the program), or any information suitable to facilitate reasonably precise filtering of the program.)
Robson does not explicitly teach: compressing a video information of the second portion, by at least one computing device and based on an identification in the filter metadata of a position in the at least one multimedia content presentation dividing of the first portion and the second portion; and communicating, by the at least one computing device and to a client device, the multimedia content presentation by excluding the first portion and including a compressed packet of the second portion, the compressed packet of the second portion used for display of the second portion, the compressed second portion decompressed and displayed at the client device independently of the first portion.
However, Candelore teaches: compressing a video information of the second portion, by at least one computing device and based on an identification in the filter metadata of a position in the at least one multimedia content presentation dividing of the first portion and the second portion; (Candelore – [0009-0010] video and audio sequences being compressed using MPEG-video encoder, AC-3 audio compressor; [0043-0045] the “final cut” is assembled, mixed (audio and streamed to compression equipment (encoders). Referring to Fig. 3, block diagram content delivery front end is shown. As shown, alternate video 320 (second portion) is provided during first time period 312 (from T2 and T3) of a master timeline 310 which corresponds to the display duration of video scene 330. Scene 1 is referred to the first portion which is the non-objectionable content. Scene 2 is the objectionable content that is referred to the second portion. [0047-0048] Referring to Fig. 4 operation of the editing system 300 that is adapted to receive sequence video and audio from content storage units 410 and 412. Non objectionable content (i.e. scene 1) and (i.e. scene 2, 320 as shown in Fig. 3) processed by video encoder 420. [0073-0074] Fig. 8A and 8B, scenes contain adaptation field 810 that includes control information 815 that features a plurality of sub-fields, including but not limited or restricted to one or more of the following: (1) PID sub-field 820… (4) Replacement type sub-field 835, (5) Length sub-field 840; (6) rating sub-field 845… The length sub-field determines which frame in a scene has objectionable content along with the rating sub-field. Therefore, the control information is used for dividing objectionable content and non-objectionable content for replacement per frame in a scene.)
and communicating, by the at least one computing device and to a client device, the multimedia content presentation by excluding the first portion and including a compressed packet of the second portion, (Candelore – [0031-0032], Content provider (cable/satellite) transmitting digital stream. [0039, 0056] Rating information may be provided as data embedded within the adaptation field of a MPEG packet for example video content. The meta data is inserted into an adaptation field of one or more MPEG-based packets forming the transport stream. [0086-0087] Referring to FIG. 9, control information is placed within the MPEG packets such as within the adaptation field of the I-Frame as described above. In response to detecting objectionable content, by control parameters with information contained in rating, tag and/or intensity sub-fields 845-855 of Fig. 8B, the content filter unit causes a black frame 900 to be displayed in lieu of the objectionable content.)
the compressed packet of the second portion used for display of the second portion, (Candelore – [0086-0087] Referring to FIG. 9, control information is placed within the MPEG packets such as within the adaptation field of the I-Frame as described above. In response to detecting objectionable content, by control parameters with information contained in rating, tag and/or intensity sub-fields 845-855 of Fig. 8B, the content filter unit causes a black frame 900 to be displayed in lieu of the objectionable content.)
the compressed second portion decompressed and displayed at the client device independently of the first portion. (Candelore – [0068-0069] an exemplary diagram of digital device 110 of the content delivery system 100 is shown. A decoder 740. data processing unit 720 features logic operating to decode and process incoming information as well as a content filter unit 750 that is adapted to alternatively select replacement content during playback of video and/or audio.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to obtain a system for filtering out objectionable content. The motivation to combine provides the improvement of selective blocking of objectionable content and replacing the objectionable content with alternative content provide by the streaming provider.
Regarding dependents claim 2, Robson and Candelore discloses all the features with respect to claim 1 as outlined above
Robson teaches: the filter metadata identifying a starting position and the ending position of the first portion of the multimedia content presentation having objectionable content, the second portion immediately following the ending position, the second portion including a first packet of the compression of the second portion beginning on a frame immediately following the ending position of the first portion. (Robson − [0123-0129] Example 3 The individual portions of 75 frames contain objectives contents covering 2 and ½ seconds duration. The area obscured the 75 frames of sexual content which was identified by the content filter code [0143-0144] In a digitally represented program, the data may be included in data packets having a particular header or other identifying characteristic. Alternately, the filtering information may be included as a separate data stream or data file and that, among other information, contains information identifying the frames or packets of data that contain potentially objectionable material in the program. [0158] If, at step 340, it is determined that the filter code of the filtering information does match the filtering criteria, (indicating that the potentially objectionable content is of a type that should be filtered), then at step 350 the intensity level of the filter code is compared with corresponding filtering criteria to determine if the material should be filtered. [0159] If, at step 350, it is determined that the intensity level of the potentially objectionable content is of a level that should be filtered, the area of the video display to be filtered is identified from the filter code's AREA attribute at step 360, and at step 370, the start and stop points for filtering the video are determined by using the DURATION and START attributes as described above.)
Regarding dependents claim 3, Robson and Candelore discloses all the features with respect to claim 2 as outlined above
Robson teaches: the frame being encoded as an I frame. (Robson ─ [0039] Programming, and the audio and/or video signals representing such programming, that the system, method, and computer program product of the present invention may be employed to filter includes NTSC, PAL, PAL-M, MPEG, and SECAM video, various digital encoding methods for these video formats, streaming audio/video, and any other analog or digitally represented programming.)
Regarding dependents claim 4, Robson and Candelore discloses all the features with respect to claim 1 as outlined above
Robson teaches: the at least one filter identifying a starting position of the first portion of the multimedia content presentation having objectionable content, the starting position referencing a frame of the multimedia content presentation to decompress and display at least a portion of the first portion. (Robson − [0123-0129] Example 3 The individual portions of 75 frames contain objectives contents covering 2 and ½ seconds duration. The area obscured the 75 frames of sexual content which was identified by the content filter code [0143-0144] In a digitally represented program, the data may be included in data packets having a particular header or other identifying characteristic. Alternately, the filtering information may be included as a separate data stream or data file and that, among other information, contains information identifying the frames or packets of data that contain potentially objectionable material in the program. [0158] If, at step 340, it is determined that the filter code of the filtering information does match the filtering criteria, (indicating that the potentially objectionable content is of a type that should be filtered), then at step 350 the intensity level of the filter code is compared with corresponding filtering criteria to determine if the material should be filtered. [0159] If, at step 350, it is determined that the intensity level of the potentially objectionable content is of a level that should be filtered, the area of the video display to be filtered is identified from the filter code's AREA attribute at step 360, and at step 370, the start and stop points for filtering the video are determined by using the DURATION and START attributes as described above.)
Regarding dependents claim 5, Robson and Candelore discloses all the features with respect to claim 4 as outlined above
Robson teaches: the frame being encoded as an I frame. (Robson ─ [0039] Programming, and the audio and/or video signals representing such programming, that the system, method, and computer program product of the present invention may be employed to filter includes NTSC, PAL, PAL-M, MPEG, and SECAM video, various digital encoding methods for these video formats, streaming audio/video, and any other analog or digitally represented programming.)
Regarding independents claim 11, Robson teaches: A method for suppressing some multimedia content of a multimedia content presentation supplied from a remote server to a client multimedia content playback device, comprising: 
receiving a selection of at least one multimedia content presentation; (Robson ─ [0012] Thus, notwithstanding the various systems and methods of the prior art, there is a need for a system, method, and computer program product that provides for the selective filtering of objectionable content from a program. Selective filtering of objectionable content: (1) that can allow the user or viewer to watch a program, while filtering out objectionable material (audio or video); (2) that can mark specific portions of the audio and/or video content of a program as objectionable for selective and precise blocking of the audio and/or video signal; (3) that can identify and filter specific portions of the audio and/or video content of a program as objectionable for selective and precise blocking of the audio and/or video signal; (4) that can ensure that only the objectionable content is blocked from viewing and/or listening, and that all non -objectionable content is not blocked and all objectionable content is blocked;)
with reference to a filter metadata identifying a first portion of the multimedia content presentation having objectionable content followed by a second portion, (Robson ─ [0045] A. Filtering information of the present invention. [0049-0059] V-Codes (Violent Content) S-Codes (Sexual Content) N-Codes (Nudity Content). Filtering codes are used to mark potentially objectionable content in the video portion of the program.  [0143-0144] In a digitally represented program, the data may be included in data packets having a particular header or other identifying characteristic. Alternately, the filtering information may be included as a separate data stream or data file and that, among other information, contains information identifying the frames or packets of data that contain potentially objectionable material in the program. [0144-0146] Referring now to FIG. 2, The encoding process 200 encodes the filtering information that identifies potentially objectionable video content according to the method steps shown in FIG. 2. At step 210, identifies potentially objectionable materials. Once the potentially objectionable content is identified at step 210, the start and stop of the potentially objectionable material is identified at step 220. This information might be the start frame and stop frame of the material, the start frame and duration of the material, start time and stop time (as measured from the beginning of the program), or any information suitable to facilitate reasonably precise filtering of the program.)
Robson does not explicitly teach: compressing video information of the second portion compressed based on an identification in the filter metadata of an ending position of the first portion such that the compressing of the second portion begins at the ending position of the first portion such that the compressed second portion may be decompressed and displayed independently of at least one video frame at the end the first portion;
However, Candelore teaches: compressing video information of the second portion compressed based on an identification in the filter metadata of an ending position of the first portion such that the compressing of the second portion begins at the ending position of the first portion such that the compressed second portion may be decompressed and displayed independently of at least one video frame at the end the first portion; (Candelore − [0009-0010] Referring back to Fig. 1, selected video and audio sequences being compressed using MPEG- video encoder 130 and AC-3 audio compressor 140 for video and audio respectively, and synchronized with each other at reduce size. After selection of the video, using the MPEG-2 video encoder for compressing the selected video and after compression sending the compressed video to the transport stream 150. [0048-0056] Dynamic nonlinear editing system 300 will need to communicate with video encoder 420 so that synchronization information may be inserted by video encoder 420 into both resultant compressed video streams 430 and 440 where video streams 430 and 440 are combined with proper synchronization. The meta data is inserted into an adaptation field of one or more MPEG-based packets forming the transport stream. [0073-0074] Adaptation field 810 features control information 815 (also referred to as "private data") to initiate a filtering operation is shown. [0079] Length sub-field 840 identifies the number of frames (I, B, P) associated with the length of the digital data stream forming the content. [0086-0087] Referring to FIG. 9, control information is placed within the MPEG packets such as within the adaptation field of the I-Frame as described above. In response to detecting objectionable content, by control parameters with information contained in rating, tag and/or intensity sub-fields 845-855 of Fig. 8B, the content filter unit causes a black frame 900 to be displayed in lieu of the objectionable content. Follow by the non-objectionable content.)
and transmitting the multimedia content presentation by excluding a compressed packet of the first portion and including a compressed packet of the second portion, from the remote server to the client device thereby suppressing the first portion of the multimedia content presentation. (Candelore − [0086-0087] Referring to FIG. 9, control information is placed within the MPEG packets such as within the adaptation field of the I-Frame as described above. In response to detecting objectionable content, by control parameters with information contained in rating, tag and/or intensity sub-fields 845-855 of Fig. 8B, the content filter unit causes a black frame 900 to be displayed in lieu of the objectionable content. Follow by the non-objectionable content.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have modified Robson to provide it blank screen and/or replacement content in lieu of objectionable content for displaying to a user computing device as taught by Candelore, with a reasonable expectation of success. The motivation to combine provides the improvement of selective blocking of objectionable content and replacing the objectionable content with alternative content provide by the streaming provider.
Regarding dependents claim 12, Robson and Candelore discloses all the features with respect to claim 11 as outlined above
Robson teaches: at the remote server, receiving an activation of the at least one filter. (Robson – [0042-0043] If the filtering information matches any of the filtering criteria, then the program material is filtered according to the filtering information at step 140. Thus, the filtering information also includes information sufficient to permit the filtering device to filter the objectionable content, such as information sufficient to locate the content (temporally and/or spatially) [0159] If, at step 350, it is determined that the intensity level of the potentially objectionable content is of a level that should be filtered, the area of the video display to be filtered is identified from the filter code's AREA attribute at step 360, and at step 370, the start and stop points for filtering the video are determined by using the DURATION and START attributes as described above. [0160] At step 380, the video is filtered according to the processed filtering information and, at step 420, is output for viewing, transmission, or recording.)
Regarding dependents claim 13, Robson and Candelore discloses all the features with respect to claim 11 as outlined above
Robson teaches: the filter metadata identifying a starting position and the ending position of the first portion of the multimedia content presentation having objectionable content, the second portion immediately following the ending position, the second portion including a first packet of the compression of the second portion beginning on a frame immediately following the ending position of the first portion. (Robson − [0123-0129] Example 3 The individual portions of 75 frames contain objectives contents covering 2 and ½ seconds duration. The area obscured the 75 frames of sexual content which was identified by the content filter code [0143-0144] In a digitally represented program, the data may be included in data packets having a particular header or other identifying characteristic. Alternately, the filtering information may be included as a separate data stream or data file and that, among other information, contains information identifying the frames or packets of data that contain potentially objectionable material in the program. [0158] If, at step 340, it is determined that the filter code of the filtering information does match the filtering criteria, (indicating that the potentially objectionable content is of a type that should be filtered), then at step 350 the intensity level of the filter code is compared with corresponding filtering criteria to determine if the material should be filtered. [0159] If, at step 350, it is determined that the intensity level of the potentially objectionable content is of a level that should be filtered, the area of the video display to be filtered is identified from the filter code's AREA attribute at step 360, and at step 370, the start and stop points for filtering the video are determined by using the DURATION and START attributes as described above.)
Regarding dependents claim 14, Robson and Candelore discloses all the features with respect to claim 13 as outlined above
Robson teaches: the frame being encoded as an I frame. (Robson ─ [0039] Programming, and the audio and/or video signals representing such programming, that the system, method, and computer program product of the present invention may be employed to filter includes NTSC, PAL, PAL-M, MPEG, and SECAM video, various digital encoding methods for these video formats, streaming audio/video, and any other analog or digitally represented programming.)
Regarding dependents claim 15, Robson and Candelore discloses all the features with respect to claim 11 as outlined above
Robson teaches: filter metadata identifying a starting position of the first portion of the multimedia content presentation having objectionable content, the starting position referencing a frame of the multimedia content presentation to decompress and display at least a portion of the first portion. (Robson − [0123-0129] Example 3 The individual portions of 75 frames contain objectives contents covering 2 and ½ seconds duration. The area obscured the 75 frames of sexual content which was identified by the content filter code [0143-0144] In a digitally represented program, the data may be included in data packets having a particular header or other identifying characteristic. Alternately, the filtering information may be included as a separate data stream or data file and that, among other information, contains information identifying the frames or packets of data that contain potentially objectionable material in the program. [0158] If, at step 340, it is determined that the filter code of the filtering information does match the filtering criteria, (indicating that the potentially objectionable content is of a type that should be filtered), then at step 350 the intensity level of the filter code is compared with corresponding filtering criteria to determine if the material should be filtered. [0159] If, at step 350, it is determined that the intensity level of the potentially objectionable content is of a level that should be filtered, the area of the video display to be filtered is identified from the filter code's AREA attribute at step 360, and at step 370, the start and stop points for filtering the video are determined by using the DURATION and START attributes as described above.)
Regarding dependents claim 16, Robson and Candelore discloses all the features with respect to claim 15 as outlined above
Robson teaches: the frame being encoded as an I frame. (Robson ─ [0039] Programming, and the audio and/or video signals representing such programming, that the system, method, and computer program product of the present invention may be employed to filter includes NTSC, PAL, PAL-M, MPEG, and SECAM video, various digital encoding methods for these video formats, streaming audio/video, and any other analog or digitally represented programming.)
Regarding dependents claim 18, Robson and Candelore discloses all the features with respect to claim 1 as outlined above
Robson teaches: wherein the position in the at least one multimedia content presentation dividing the first portion and the second portion is an ending position of the first portion or a starting position of the second portion. (Robson − [0144-0146] Referring now to FIG. 2, The encoding process 200 encodes the filtering information that identifies potentially objectionable video content according to the method steps shown in FIG. 2. At step 210, identifies potentially objectionable materials. Once the potentially objectionable content is identified at step 210, the start and stop of the potentially objectionable material is identified at step 220. This information might be the start frame and stop frame of the material, the start frame and duration of the material, start time and stop time (as measured from the beginning of the program), or any information suitable to facilitate reasonably precise filtering of the program.)
Regarding dependents claim 20, Robson and Candelore discloses all the features with respect to claim 11 as outlined above
Robson teaches: wherein the position in the at least one multimedia content presentation dividing the first portion and the second portion is an ending position of the first portion or a starting position of the second portion. (Robson − [0144-0146] Referring now to FIG. 2, The encoding process 200 encodes the filtering information that identifies potentially objectionable video content according to the method steps shown in FIG. 2. At step 210, identifies potentially objectionable materials. Once the potentially objectionable content is identified at step 210, the start and stop of the potentially objectionable material is identified at step 220. This information might be the start frame and stop frame of the material, the start frame and duration of the material, start time and stop time (as measured from the beginning of the program), or any information suitable to facilitate reasonably precise filtering of the program.)

Claims 17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robson in view of  Candelore as applied to claims 1-5, 11-16, 18 and 20 above, and further in view of Yun (US PGPUB: 20060056808, Filed Date: 2005-01-19, hereinafter “Yun”).
Regarding dependents claim 17, Robson and Candelore discloses all the features with respect to claim 1 as outlined above
Robson does not explicitly teach: wherein the position in the at least one multimedia content presentation dividing the first portion and the second portion is a timecode.
However, Yun teaches: wherein the position in the at least one multimedia content presentation dividing the first portion and the second portion is a timecode. (Yun – [0010-0011] Timecode information count during a data playback operation is equal to start information (hr:mm:sec:frame) and end information (hr:mm:sec:frame) with a duration of n frames is the first portion of objectionable content. Illustrated in Fig. 2 (start_timecode-00:04:15:19) and (end_timecode-00:04:48:26) with a duration of 997 frame of the objectionable content. The second portion is start information and end information of non-objectionable content.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine Robson, Candelore and Yun to provide it blank screen and/or replacement content in lieu of objectionable content for displaying to a user computing device as taught by Candelore, with a reasonable expectation of success. The motivation to combine provides the improvement of selective blocking of objectionable content and replacing the objectionable content with alternative content provide by the streaming provider.
Regarding dependents claim 19, Robson and Candelore discloses all the features with respect to claim 11 as outlined above
Robson does not explicitly teach: wherein the position in the at least one multimedia content presentation dividing the first portion and the second portion is a timecode.
However, Yun teaches: wherein the position in the at least one multimedia content presentation dividing the first portion and the second portion is a timecode. (Yun – [0010-0011] Timecode information count during a data playback operation is equal to start information (hr:mm:sec:frame) and end information (hr:mm:sec:frame) with a duration of n frames is the first portion of objectionable content. Illustrated in Fig. 2 (start_timecode-00:04:15:19) and (end_timecode-00:04:48:26) with a duration of 997 frame of the objectionable content. The second portion is start information and end information of non-objectionable content.)
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of claimed invention, to have combine Robson, Candelore and Yun to provide it blank screen and/or replacement content in lieu of objectionable content for displaying to a user computing device as taught by Candelore, with a reasonable expectation of success. The motivation to combine provides the improvement of selective blocking of objectionable content and replacing the objectionable content with alternative content provide by the streaming provider.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177